UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33573 Louisiana Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 20-8715162 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Veterans Memorial Boulevard, Metairie, Louisiana (Address of Principal Executive Offices) (Zip Code) (504) 834-1190 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 13, 2014, there were 2,825,168 shares of the Registrant’s common stock outstanding. 1 PART I - FINANCIAL INFORMATION Interim financial information required by Rule 10-01 of Regulation S-X and Item303 of Regulation S-K is included in this Form 10-Q as referenced below. Page Item1- Financial Statements 3 Item2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3- Quantitative and Qualitative Disclosures About Market Risk 29 Item4- Controls and Procedures 29 PART II - OTHER INFORMATION Item1- Legal Proceedings 30 Item1A- Risk Factors 30 Item2- Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3- Defaults Upon Senior Securities 30 Item4- Mine Safety Disclosure 30 Item5- Other Information 30 Item6- Exhibits 30 Signatures 32 2 LOUISIANA BANCORP, INC. Consolidated Balance Sheets (unaudited) June 30, 2014 December 31, 2013 (In Thousands) Assets Cash and Due from Banks $ $ Short-Term Interest-Bearing Deposits Total Cash and Cash Equivalents Certificates of Deposit Securities Available-for-Sale, at Fair Value (Amortized Cost of $2,825 and $5,404, respectively) Securities Held-to-Maturity, at Amortized Cost (Estimated Fair Value of $46,311 and $48,383, respectively) Loans Held for Sale Loans Held for Investment Allowance for Loan Loss ) ) Total Loans Receivable Accrued Interest Receivable Other Real Estate Owned Stock in Federal Home Loan Bank Premises and Equipment, Net Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits Non-Interest-Bearing $ $ Interest-Bearing Total Deposits Borrowings Advance Payments by Borrowers for Taxes and Insurance Accrued Interest Payable Other Liabilities Total Liabilities Commitments and Contigencies - - Shareholders' Equity Common Stock, $.01 Par Value, 40,000,000 Shares Authorized; 6,345,732 Shares Issued; 2,825,168 and 2,886,642 Outstanding, respectively 63 63 Additional Paid-in-Capital Unearned ESOP Shares ) ) Unearned Recognition and Retention Plan Shares ) ) Treasury Stock, at Cost (3,520,564 shares and 3,459,090 shares, respectively) ) ) Retained Earnings Accumulated Other Comprehensive Income Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 LOUISIANA BANCORP, INC. Consolidated Statements of Income (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, (In Thousands, Except per Share Data) Interest and Dividend Income Loans, Including Fees $ Mortgage Backed Securities Investment Securities 14 37 42 75 Other Interest-Bearing Deposits 7 5 11 9 Total Interest and Dividend Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses 44 6 65 Net Interest Income after Provision for Loan Losses Non-Interest Income Customer Service Fees Gain on Sale of Loans Gain on Sale of Securities 30 - 30 - Gain on Investment in SBIC - 7 Other Income 19 32 34 51 Total Non-Interest Income Non-Interest Expense Salaries and Employee Benefits Occupancy Expense Louisiana Bank Shares Tax 48 58 96 FDIC Insurance Premium 37 38 75 76 Supplies & Printing 42 29 72 69 Professional Service Fees 68 Net Cost of OREO Operations 42 55 45 73 Advertising Expense 83 99 Other Expenses Total Non-Interest Expense Income Before Income Tax Expense Income Tax Expense Net Income $ Earnings Per Share Basic $ Diluted $ See accompanying notes to unaudited consolidated financial statements. 4 LOUISIANA BANCORP, INC. Consolidated Statements of Comprehensive Income (Unaudited) For the Six Months Ended June 30, (In Thousands) Net Income $ $ Other Comprehensive Loss, Net of Tax Change in Unrealized Gains During the Period ) ) Reclassification Adjustment for Gains Included in Net Income ) - Total Other Comprehensive Loss ) ) Comprehensive Income $ $ See accompanying notes to unaudited consolidated financial statements. 5 LOUISIANA BANCORP, INC. Consolidated Statements of Changes in Shareholders' Equity (unaudited) For the Six Months Ended June 30, 2014 and 2013 (Dollars in thousands) Common Stock Additional Paid-in Capital Unearned ESOP Shares Unearned RRP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Shareholders' Equity Balances at December 31, 2012 $
